Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Hac publication wherein it discloses a cant estimating method of estimating a cant of a travelling road of a vehicle, the cant estimating method (see Figs. 1 - 3, and ¶0006.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    523
    599
    media_image1.png
    Greyscale

See Fig. 3.

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

yaw rate, vehicle speed, and optionally, steering angle and longitudinal acceleration... A first preliminary estimate of roll angle is determined according to the sum of the road bank angle and the body roll angle relative to the road. The road bank angle is estimated based on a kinematic relationship involving lateral acceleration, yaw rate, vehicle speed, and steering wheel angle, and the roll angle relative to the road is estimated based on lateral acceleration and the vehicle roll gain. The final or blended estimate of roll angle is then determined by blending the first preliminary estimate with a second preliminary estimate based on the bias-corrected measure of roll rate.“  Emphasis added) comprising: 
acquiring vehicle information including information on a speed, a lateral acceleration, a steering angle, a yaw rate, and a position of each of a plurality of vehicles including a first vehicle (see Figs. 1 - 3, ¶0006,  ¶0023,  ¶0033, and  ¶0038 - ¶0039.  In particular, see Fig 3 ~ especially, process method steps ~ 40, 42, 48, 56.  

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

Hac teaches a cant estimating method wherein a vehicle travels a road under normal driving conditions.  To that end, one of ordinary skill will understand and appreciate that normal driving conditions includes acquiring awareness of a position respective to a plurality of vehicles.  This is especially true as Hac's described vehicle does not preclude autonomous or semi-autonomous vehicles which would especially have sensory awareness of the position of other vehicles in the proximity of the vehicle on the road); 
estimating a cant of a travelling road of the first vehicle, based on the vehicle information (see Figs. 1 - 3, and ¶0006, road cant estimation.) 

Then Lauffer’s automobile deceleration profile system is introduced to combine with Hac’s dynamic estimation method for estimating automobile absolute roll angle to storing the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.

Lauffer’s work presents an automobile acceleration state identification and acceleration control system wherein a minimum acceleration capability of the vehicle is determined, and a desired acceleration profile to follow is determined based at least in part on the minimum acceleration capability. An acceleration of the vehicle is controlled based at least in part on the desired acceleration profile.
Lauffer further teaches wherein his vehicle traffic environment sensor stores the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.  (See Figs. 1 – 2, 13b, 18, ¶0094, ¶0097, and ¶0133.  In particular, see Fig. 1.

    PNG
    media_image3.png
    396
    566
    media_image3.png
    Greyscale

See ¶0094, "The forward looking information can be obtained from a map stored in the memory and can include, for example, road grade, elevation changes, road bank information collected information from previous excursions, just to name a few. In addition, the vehicle 32 can obtain forward looking information via a download from a vehicle-to-infrastructure (V2I) database (not shown) via the vehicle 32 telematics unit 23. The forward looking information can also be downloaded from a vehicle-to-vehicle (V2V) exchange."  Emphasis added.)
However, the prior art does not teach, or suggest every element of independent claims 1, and 5 - 6. As such, a person skilled in the art would not modify Hac in view of Lauffer, or any other combination thereof, to provide the method for estimating comprising adjusting cant angles based on crosswind blowing information indicating an amount of crosswind on the traveling road.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for estimating comprising adjusting cant angles based on crosswind blowing information indicating an amount of crosswind on the traveling road.  
In particular, the prior art is silent in teaching, or suggesting a method wherein perpendicular or orthogonal or cross-winds are estimated, and subsequent adjustment of cant angles for an automobile are derived based upon the perpendicular or orthogonal or cross-winds data indicating an amount of perpendicular or orthogonal or cross-winds on the route which the automobile travels.  Emphasis added.


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661